Claim 11 does not comply with the requirements of 37 CFR 1.121(c) because it is inaccurately rewritten relative to claim 11 as presented in the Amendment of December 12, 2018.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-21 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as failing to comply with the written description requirement and as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 7, line 8, the term “motor sensor” is nowhere to be found in the original disclosure, so the scope of the term is difficult to ascertain when read in light of Applicant’s specification, which instead discusses “pressure sensors” (page 21, line 19, et seq.) and “motor current sensors” (page 22, line 21, et seq.), among other components.  In claim 8, lines 1-2, “the at least one actuator” lacks a proper antecedent basis, and the claim is confusing as to the scope in view of the revisions made to claim 7.  In claim 12, lines 2 and 3, “the actuator” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pacanowsky et al., US 2010/0274364 A1, which discloses an adjustable prosthesis socket comprising a connection device to affix prosthetic components (Figures 1, 2, 10-12, 16, and 17; paragraphs 0024, 0073), a plurality of actuators or motors to change a socket inner circumference (Figure 12; paragraphs 0019, 0030, 0035, 0100, 0104, 0112), control devices (paragraphs 0020, 0093, 0099, 0101), tensioning devices (paragraphs 0013, 0017, 0027, 0078+), support panels (paragraphs 0011, 0027, 0030, 0032, 0075, 0081, 0097), and sensors generating control signals for selectively activating and deactivating actuators (paragraphs 0031, 0034, 0035, 0099, 0102, 0103, 0106+, 0113; page 10, claim 31).  Regarding claim 1 as amended, Pacanowsky et al. clearly teach “adjustability at different locations”, including “a distal region of the socket … formed by a panel” and a “wide range of different combinations of panel locations” (paragraph 0032), and independent movement is evident from paragraphs 0011 and 0097, for instance.  Regarding claim 7 as amended, some of the aforementioned sensors generate signals related to 0031, 0108; claims 6 and 20) for controlling motors (paragraphs 0020, 0035, 0099-0101; claim 31).
Regarding claim 3, the sensor 455 (Figure 12) is deemed to be in a distal end area of the socket; attention is also directed to paragraph 0032 (“a distal region of the socket can be formed by a panel”) and page 10, claim 31.  Regarding claim 5, direct control with a switch is inherent from paragraphs 0030 (“wearer’s perception”; manual adjustment), 0033 (“pressure applied by a user”; “user can configure the prosthesis”), 0101 (instructions; programming), and 0106+.  Regarding claim 10, panels resiliently formed or mounted are evident from paragraphs 0030 and 0081.  Regarding claim 11, the liner system 610 (Figures 16 and 17; paragraphs 0114+) is interpreted as being an additional support element such that there is an overlapping.  Regarding claim 18, contact pressure decreasing in a proximal direction would have been innate for regions near the relief cutout 216 (Figure 5; paragraph 0087) and for custom fit sockets in which distal bony areas are intended to support much of the weight (paragraphs 0085-0086); moreover, the panel 461 (Figure 12) is capable of applying contact pressures greater than the reactive pressures along the custom fit proximal portions of the socket.  The further limitations of other claims are readily apparent from the above discussion and referenced passages.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alley, US 2014/0121783 A1, which illustrates support elements and tensioning devices (Figures 1, 14, and 16), the paddles 5 and paddle connectors 6 optionally constructed of carbon fiber composite (paragraph 0076) and selectively locked in position (paragraphs 0078, 0083), and the tensioning devices 48 allowing “the user to increase or decrease the compression on the paddles to achieve optimal tissue compression” (paragraphs 0105, 0102, 0128).  There is thus “bending force on the paddles from the force or movement of the target for the user activity” (paragraph 0136, last .
Applicant’s remarks have been considered.  Regarding amended claim 1, Applicant’s arguments do not address the variants described in paragraph 0032 and elsewhere in Pacanowsky et al., so the pertinent issues are adequately addressed in the grounds of rejection set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2016/091763 A1 (Radspieler):		abstract and drawings.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774